DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 5/25/2021.
Response to Arguments
Applicant’s arguments filed on 5/25/2021, with respect to claims 1, 17 and all the dependent claims have been fully considered and are persuasive.  Independent claim 1 has been amended to overcome the previously indicated 35 U.S.C. 112(b) rejection.  The rejections of 1 and all the dependent claims are hereby withdrawn.  Previously rejected independent claim 8 has been cancelled.  Claim 17 and its dependent claims were previously indicated as allowable. 

Allowable Subject Matter
Claims 1-6, 9-13, 17-18 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a modular electronic system, as recited in claim 1, wherein the fan tray comprises a printed circuit board assembly operable to support electronic components.

Regarding claim 17, the prior arts of record fail to teach, disclose or suggest a modular electronic system, as recited in claim 17, which further comprises a fan tray guide mounted within said path on a printed circuit board and comprising an upper track and a lower rail, wherein the lower rail has a width smaller than the upper track to provide space for mounting components on the printed circuit board.

					Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841